UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1716


TYRONE HURT,

                     Plaintiff - Appellant,

              v.

NATIONAL MUSEUM OF                  AFRICAN-AMERICAN              HISTORY     AND
CULTURE; SMITHSONIAN,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:17-cv-00097-H)


Submitted: August 7, 2017                                         Decided: August 17, 2017


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone Hurt appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record

and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for the reasons stated by the district court. Hurt v. Nat’l Museum

of African-Am. History and Culture, No. 5:17-cv-00097-H (E.D.N.C. May 30, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            DISMISSED




                                           2